IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1357
                              Filed July 19, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TARIYON ROBINSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Carol L. Coppola,

District Associate Judge.



      Tariyon Robinson appeals the sentence imposed upon his conviction of

escape. AFFIRMED.



      Tabitha L. Turner of Turner Law Firm, P.L.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       Tariyon Robinson left the Fort Des Moines Correctional Facility for sixty

days. He subsequently pled guilty to escape. See Iowa Code § 719.4(3) (2015).

On appeal, Robinson argues the district court erred in failing to give him credit for

time served in jail on the escape charge.

       An inmate generally is entitled to credit for time served, as follows:

       An inmate shall be deemed to be serving the sentence from the day
       on which the inmate is received into the institution. If an inmate
       was confined to a county jail, municipal holding facility, or other
       correctional or mental facility at any time prior to sentencing, . . . the
       inmate shall be given credit for the days already served upon the
       term of the sentence.

Id. § 903A.5(1); see also Iowa R. Crim. P. 2.26(1)(f) (“The defendant shall

receive full credit for time spent in custody on account of the offense for which

the defendant is convicted.”).     An exception to the rule states, “[I]f a person

commits any offense while confined in a county jail, municipal holding facility, or

other correctional or mental health facility, the person shall not be granted credit

for that offense.” Iowa Code § 903A.5(1).

       Robinson fell within the exception to the rule.             He committed an

“offense”—the crime of escape—while he was “confined” in a “correctional”

facility. Under the plain language of section 903A.5(1), he was not entitled to

credit for time served.

       Notwithstanding this plain language, Robinson argues the crime of escape

does not fall within the exception. In his view, the exception in section 903A.5(1)

requires denial of credit for time served only for crimes committed inside a

correctional facility. Because he was outside, he suggests he should receive
                                         3


credit for time served. He points to Iowa Code section 901.8, which states, “If a

person is sentenced for escape under section 719.4 or for a crime committed

while confined in a detention facility or penal institution, the sentencing judge

shall order the sentence to begin at the expiration of any existing sentence.”

(Emphasis added.) He concedes section 901.8 does not speak to the question

of credit for time served. He also does not dispute that the effect of section 901.8

is the same for escape and other crimes. But because the provision separates

escape from the category of crimes committed inside a penal institution, he

asserts the language lends credence to his reading of the section 903A.5(1)

exception.

       If we were to accept Robinson’s reading, “any offense while confined in a

. . . correctional . . . facility” would read “any offense other than escape while

confined in a correctional facility.” See id. § 903A.5(1).   We see no reason to

rely on an unrelated statute to discern the meaning of a plain and unambiguous

statute and to read in language that the legislature declined to include. See

Exceptional Persons, Inc. v. Iowa Dep’t of Human Servs., 878 N.W.2d 247, 251

(Iowa 2016) (“When the plain language of a statute or rule is clear, we need not

search for meaning beyond the statute’s express terms.”). We conclude the

district court did not err in denying Robinson’s request for credit for time served.

See State v. Calvin, 839 N.W.2d 181, 184 (Iowa 2013) (setting forth standard of

review).

       Robinson also appears to argue that the district court erred in requiring his

sentence to be served consecutively with his other crimes. But section 901.8

states, “If a person is sentenced for escape under section 719.4 . . . , the
                                         4


sentencing judge shall order the sentence to begin at the expiration of any

existing sentence.”

      We affirm the district court’s sentencing order in its entirety.

      AFFIRMED.